DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
	Element 142 is now in Fig. 6; the associated objection is withdrawn.
	Element 12 is now in Fig. 1; the associated objection is withdrawn.

Regarding the objection about “There are unlabeled lines in Figs. 5 and 6, one bold line in roughly the shape of a square, and three thin lines going from the top of Figs. 5 and 6 to the vias 122a and 122b”, it has been shown that these markings are an outline of the lines in a metal layer for connecting the electrodes to an integrated circuit (Applicant Remarks, pg. 3). 
The objection stands, as what these lines are is not clear from the specification.

Specification
	Specification objections to paragraphs [0003] and [0134] are withdrawn.
	Examiner believes that the objection made to paragraph [0012] was made due to an examining software glitch. Objection to paragraph [0012] is withdrawn. 

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-12 and 16-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 5, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 6, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 7, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 8, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 16, the definition of a trench is currently indefinite, see claim 17 rejection under 35 U.S.C. 112(b), below.
Regarding claim 17, the definition of a trench versus a ridge is not described. Also, the trench definition is currently being argued, see Response to Arguments section. The addition of the word “ridge”, where the ridge starts and where the trench ends is also arguable and indefinite, since they are surfaces that continuously connect and are not discontinuous, and the trenches’ or 
Dependent claims 2-12 and 16-17 are rejected for the same reason as the base claim upon which they depend.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.

This application currently names joint inventors. In considering patentability of the claims, the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary. Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-12 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/144219) listed in the Information Disclosure Statement filed June 24, 2019, in view of Berdondini (EP 1278064).
Regarding claim 1, Kim discloses a device for analysis of cells (abstract), said device comprising: 
a substrate (Figs. 18 and 21, “glass slide”)
	a dielectric layer (paragraph [0073])
	a microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) formed above the dielectric layer (paragraph [0073]), said microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) comprising a plurality of individual electrodes (paragraph [0008]), wherein each electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is connected through a via (Fig. 18e) in the dielectric layer (paragraph [0073]); and

	Regarding the limitation “for stimulating cell growth on a surface of the device” the intended use of or manner of operating a claimed apparatus does not patentably distinguish it from the prior art. MPEP § 2114(II).
	Kim does not disclose an integrated circuit arrangement.
	Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and that each electrode (Figs. 1-3, element 2) is connected to the integrated circuit arrangement (Figs. 1-3).
	In the analogous art of microelectrode arrangements, it would have been obvious to one skilled in the art before the effective filing date to modify the device of Kim with the integrated circuit of Berdondini in order to reduce environmental noise and have a higher signal to noise ratio (paragraph [0020]).
	Regarding the limitation “an integrated circuit arrangement on a substrate”, it would have been obvious to one skilled in the art before the effective filing date to modify the substrate of Kim with the integrated circuit arrangement of Berdondini in order to have a rigid backing for the integrated circuit.
	Regarding the limitation “a dielectric layer formed above the integrated circuit arrangement”, it would have been obvious to one skilled in the art before the effective filing date to modify the dielectric layer of Kim with the integrated circuit of Berdondini in order to insulate some portions of the integrated circuit from electrical signals emanating from above the dielectric.
claim 2, Kim discloses that an individual electrode (Fig. 18g or Fig. 21c, left or right electrode) in the microelectrode layer (Fig. 18g or Fig. 21c) forms an electrode area (Fig. 18g or Fig. 21c, left or right electrode), wherein the electrode material (paragraph [0029]) in the electrode area (Fig. 18g or Fig. 21c, left or right electrode) forms a coherent structure (Fig. 21c, left or right electrode).
	Regarding claim 3, Kim discloses that the via (Fig. 18e, or paragraph [00198], numbered paragraphs 15 and 17) for connecting the electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is formed in the electrode area (Fig. 18g or Fig. 21c).
	Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and connecting the electrode (Figs. 1-3, element 2) to the integrated circuit arrangement (Figs. 1-3).
	Regarding claim 4, Kim discloses that one via (Fig. 18e, or paragraph [00198], numbered paragraphs 15 and 17) for connecting the electrode (Fig. 18g, Fig. 21c, or Fig. 21e) is formed in the electrode area (Fig. 18g or Fig. 21c).
	Berdondini discloses an integrated circuit arrangement (Figs. 1-3, element 3) and connecting the electrode (Figs. 1-3, element 2) to the integrated circuit arrangement (Figs. 1-3, element 3).
	Regarding the limitation “two vias”, absent unexpected results, duplication of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(VI)(B).
	Regarding claim 5, Kim discloses that a longitudinal trench (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) is arranged to extend into the electrode area (Fig. 18g or Fig. 21c).
	Regarding claim 6, Kim discloses that a groove (paragraph [00198], numbered paragraph 6, “a portion that is discontinuous”) extending in a common direction with a longitudinal trench 
	Regarding claim 7, Kim discloses that a longitudinal trench (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) extends across an entire area of the microelectrode array layer (paragraphs [0040] and [00218], and Figs. 3b and 25d).
	Assuming arguendo, that Kim does not disclose this limitation, it would have been obvious to one skilled in the art before the effective filing date to modify the size and shape of the area covered by the longitudinal trenches to extend across the entire area of the microelectrode array layer in order to grow cells under the same mechanically grooved environment.
	Regarding claim 8, Kim discloses that ridges (paragraph [0005]) are formed between (paragraph [0019]) the plurality of longitudinal trenches (Fig. 18b “nanogrooves”) and electrode material (paragraph [0029]) of the microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) is formed on ridges (Fig. 18g, Fig. 21c, or Fig. 21e), wherein the device (see rejection of instant claim 1) further comprises stop areas (Fig. 25b, places between electrodes, where no electrode exists, see Fig. 3a for what an electrode looks like), wherein no electrode material is arranged in the stop areas (Fig. 25b, places between electrodes) so as to isolate individual electrodes from each other (Fig. 25b, places between electrodes).
	Regarding the limitation, “the microelectrode array layer is formed on all ridges” it would have been obvious to one skilled in the art before the effective filing date to modify the shape of the mask of Kim in Fig. 18f to have a microelectrode array layer on the ridges in order to have a consistent material that the cells grow on the microelectrode array layer.

	Regarding claim 9, Kim discloses that the microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) comprises separate areas (Fig. 18g, Fig. 21c, or Fig. 21e) of electrode material (paragraph [0029]), each forming an individual electrode (Fig. 18g, Fig. 21c, or Fig. 21e).
	Regarding claim 10, Berdondini discloses that the integrated circuit arrangement (Figs. 1-3, element 3) is configured for local amplification (Fig. 3, element 31) of signals acquired by the plurality of electrodes (Figs. 1-3, element 2).
	Regarding claim 11, Kim discloses a plurality of pads (Fig. 21a, Fig. 21e, or Fig. 26b “Pad” and paragraph [0011]) extending through the dielectric layer (Figs. 21b, 21c, and 21e), and external circuitry (paragraph [0011]).
Berdondini discloses connecting the integrated circuit arrangement (Figs. 1-3, element 3) to external circuitry (paragraph [0023]). 
	Regarding claim 12, Kim discloses that the electrodes are configured for reading out electrical signals from cells (paragraph [00238]) arranged on the surface of the device (paragraph [00238]) and/or for providing electrical stimulation to cells (claim 1) on the surface of the device (paragraph [00238]).
	In addition, regarding the limitation “the electrodes are configured for reading out electrical signals from cells arranged on the surface of the device and/or for providing electrical stimulation to cells arranged on the surface of the device” the intended use of or manner of .

Claims 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Kim (WO 2014/144219) listed in the Information Disclosure Statement filed June 24, 2019, in view of Berdondini (EP 1278064) further in view of Schulz (DE 10254158).
	Regarding claim 16, Kim discloses a microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) and adjacent longitudinal trenches (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”).
Arguably, Kim teaches that the microelectrode layer (Fig. 18g, Fig. 21c, or Fig. 21e) can be discontinuous (Fig. 18e) between adjacent longitudinal trenches (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”), as long as an appropriately shaped mask (Figs. 18f) is used to create the structure. Applicant is reminded that, absent unexpected results, changes in the shapes of parts would have been obvious to one of ordinary skill in the art. MPEP § 2144.04(IV)(B).
However, if it is deemed that Kim does not teach this arguable limitation, Schulz discloses wherein the microelectrode layer (Fig. 2, “drain”) is discontinuous (Fig. 2, the tops of individual column-like structures).
In the analogous art of sensor systems for electrical signals of biological cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microelectrode layer of Kim with the discontinuous microelectrode array layer of Schulz in order to have capacitive coupling between the sensors and the cell membrane (Schulz paragraphs [0003]-[0004]) for each individual and discontinuous sensor.
claim 17, Kim discloses that the microelectrode array layer (Fig. 18g, Fig. 21c, or Fig. 21e) and ridges (Figs. 18b-18g, ridges between “nanogrooves”) between adjacent longitudinal trenches (Fig. 18b “nanogrooves”) of the plurality of longitudinal trenches (Fig. 18b “nanogrooves”).
Schulz discloses that the microelectrode array layer (Fig. 2, “drain”) is arranged only on ridges (Fig. 2, the tops of individual column-like structures; and see paragraphs [0036]-[0037] on “vertical transistors”).
In the analogous art of sensor systems for electrical signals of biological cells, it would have been obvious to one skilled in the art before the effective filing date to modify the microelectrode layer of Kim with the ridges that include a microelectrode array layer of Schulz in order to have capacitive coupling between the sensors and the cell membrane (Schulz paragraphs [0003]-[0004]) for each individual sensor on a ridge.

Response to Arguments
Applicant’s arguments filed on September 16, 2021 with respect to the claims have been fully considered but are either not persuasive or moot in view of the new grounds of rejection.

	Specification support for claims 16-17 has been found in Figs. 1-2.

Regarding the arguments of claim 1, there is no claim limitation in claim 1 that states that the microelectrode array must be made in the fashion described in the Applicant Remarks. The method of fabrication described in the Applicant Remarks is a product-by-process limitation, and 
“[E]ven though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”
									MPEP § 2113. 

Furthermore, if structure were to be construed from the product-by-process limitation, such as the formation of a trench that separates the microelectrodes on the tops of the ridges, this limitation was not originally in claim 1. Kim (WO 2014/144219) satisfies claim 1 and does include trenches in the dielectric layer and the microelectrode layer: the dielectric layer takes on the shape of trenches, and the microelectrode layer takes on the shape of trenches, despite the homogenous thickness of the microelectrode layer following the shape of the trenches. 
Hypothetically, if there were no trenches in both the dielectric layer and the microelectrode layer of Kim, both the dielectric layer and the microelectrode layer would be flat surfaces. 
In another hypothetical example, if the bottom surface of Kim’s dielectric layer were flat and the top surface of Kim’s dielectric layer were to have a trench, and then the top surface of the microelectrode layer were to not have a trench in the layer, the top layer of the microelectrode would be entirely flat and the bottom surface of the microelectrode layer would follow the shape of the dielectric layer’s trenches. However, in Kim, the microelectrode layer has trenches in its top surface because the top surface is not entirely flat. Instead, trenches create spaces in the otherwise would be entirely flat microelectrode top surface.
In all, the Examiner defends the point that a definition of the trench in both the dielectric layer and the microelectrode layer is defined under the broadest reasonable interpretation of 
Berdondini (EP 1,278,064) is a different reference that does not need to disclose the above limitation, since the above limitation is already disclosed by Kim.
	New dependent claims 16 and 17 are included to further specify the microelectrode structures and have been examined on their merits.

Conclusion
No claim is allowed.

Applicant's amendment necessitated the new grounds of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATHAN G ESPERON whose telephone number is 571-272-9807, and whose fax number is 571-273-8464. The examiner can normally be reached 9 am - 6 pm Monday through Thursday, and 9 am - 6 pm every other Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Marcheschi can be reached at 571-272-1374.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/HOLLY KIPOUROS/Primary Examiner, Art Unit 1799